Citation Nr: 0115891	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  98-10 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right patella subluxation with postoperative medical 
meniscectomy, rated as 30 percent disabling, or to an 
increased initial evaluation for degenerative joint disease, 
right knee, rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M.  Schlecht, Counsel

INTRODUCTION

The veteran had active duty in May 1981 to August 1981, and 
in January 1985, and had other, unverified, periods of active 
or inactive duty for training in reserve component service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  In an 
October 1997 rating decision, the RO granted an increased 
evaluation for the veteran's service-connected right knee 
disability from 20 percent to 30 percent, effective in May 
1997.  Subsequently, by an April 2000 rating decision, the RO 
granted an initial, separate, 10 percent evaluation for 
degenerative joint disease, right knee, under Diagnostic 
Codes 5010-5260, effective September 26, 1997.  

By a statement submitted in February 2001, the veteran 
continued his appeal for a higher evaluation for his service-
connected right knee disorder.  Although the veteran has been 
granted a separate, compensable, evaluation for degenerative 
joint disease of the right knee since he appealed the 
disability evaluation assigned for that knee, the assigned 
evaluations do not represent the maximum available benefit, 
and the issue of the appropriate evaluation for the knee 
disability remains on appeal.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board notes that, as the April 2000 assignment of the 
effective date for the evaluation for degenerative joint 
disease of the right knee under Diagnostic Code 5003 was 
contemporaneous with the initial grant of service connection 
for that separate disorder, the period in which the veteran 
may disagree with the effective date assigned for the grant 
of service connection has not yet elapsed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the veteran has not 
yet disagreed with or appealed the effective date of the 
initial evaluation under Diagnostic Code 5003, and that issue 
is not before the Board at this time.

By a rating decision issued in April 2000, the veteran was 
granted a total disability evaluation based on individual 
unemployability (TDIU) due to service connected disabilities.  
In June 2000, a rating decision assigned an effective date of 
April 1998 for that award of TDIU.  The veteran has not 
disagreed with any aspect of the award of TDIU, and that 
issue is not before the Board at this time.  

By a rating decision issued in April 2000, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In a statement submitted in February 2001, 
the veteran's representative indicated disagreement with the 
denial of service connection for PTSD.  The evidence of 
record does not reflect whether the RO has responded to this 
disagreement.  This information is referred to the RO for 
further action as necessary.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim on appeal has been obtained.

2.  The veteran's service-connected right knee disability is 
currently manifested by mild limitation of range of motion, 
degenerative changes on radiologic examination, complaint of 
constant pain and increased pain on use, occasional swelling 
or effusion, and by giving way or locking; instability of the 
patella, laxity of any ligament, or varus or valgus deformity 
is not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
recurrent right patella subluxation with post-operative 
medial meniscectomy, or for an evaluation in excess of 10 
percent for degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
schedular evaluation for his service-connected right knee 
disability because he has been told that he cannot obtain any 
improvement in use of his right knee without a total knee 
replacement.  He also contends that a higher rating is 
warranted because medication does not relieve his pain, and 
the knee is so painful that he is unable to work.  

Regarding the veteran's contention that he is unable to work 
as a result of the service-connected knee disability, the 
Board notes that the veteran has been granted a total 
disability evaluation based on unemployability due to service 
connected disabilities, and that award of TDIU was effective 
in April 1998.  

Applicable Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, at 
119 (1999).  

As an initial matter, because of various obligations on VA, 
the Board notes that there has been a significant change in 
the law during the pendency of this appeal.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board is satisfied that all provisions of the VCAA have 
been met in this case.  The veteran has been afforded VA 
examination of the knee, has been offered the opportunity to 
identify any other clinical records or other evidence 
relevant to his claim, and has been notified of the criteria 
for establishing entitlement to a higher evaluation for each 
disability.  In particular, the Board notes that the 
veteran's testimony before the Board at the March 2001 was 
relevant to both the 30 percent evaluation under Diagnostic 
Code 5257 and the initial evaluation under Diagnostic Code 
5003 for right knee disability.  

For VA rating purposes, a 10 percent evaluation is provided 
for slight impairment of the knee, including recurrent 
subluxation or lateral instability.  A 20 percent rating 
requires moderate impairment.  A 30 percent rating requires 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to degenerative arthritis established by X-ray findings, 
rating is on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  Also, with any form of arthritis, painful motion 
is an important factor.  It is the intention of the rating 
schedule to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97 (1997).  The General Counsel 
subsequently held that separate ratings may be assigned in 
these types of cases when the veteran has limitation of 
motion of the knee to at least meet the criteria for a zero-
percent rating under Diagnostic Code 5260 or 5261; the 
General Counsel also held that a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

Factual Background

Historically, VA granted service connection for the residuals 
of a right knee injury by an August 1986 rating decision.  
The veteran's recurrent right patellar subluxation was 
evaluated as 10 percent disabling under Diagnostic Code (DC) 
5257.  By a rating decision issued in 1987, the RO 
recharacterized the veteran's service-connected knee 
disability to include a medial meniscectomy he had undergone, 
and continued the rating under DC 5257, increasing the 
evaluation to 20 percent.  That 20 percent evaluation 
remained in effect when the veteran submitted the June 1997 
claim for an increased evaluation which underlies this 
appeal.

The report of a February 1997 VA radiologic examination of 
the veteran's right knee demonstrated slightly increased 
spiking of the medial aspect of the intercondylar eminence, 
but no obvious joint space narrowing.  The radiologic 
examination was interpreted as disclosing early degenerative 
changes.

The summary of VA hospitalization in May 1997 discloses that 
the veteran complained of knee pain during that 
hospitalization, and received physical therapy.  The veteran 
was instructed in exercises.  

Outpatient VA clinical records dated in June 1997 reflect 
that the veteran complained of chronic knee pain.  He 
reported that use of Ibuprofen provided no relief.  The 
physician noted that the treatment options for the veteran's 
quadriceps tendinitis and patellofemoral pain syndrome were 
"doing nothing" or use of NSAIDS (non-steriodal anti-
inflammatory medications).  These options were discussed with 
the veteran at length in May 1997.  The veteran was provided 
with a knee brace and a cane.  The veteran reported later 
that month that the equipment had helped, but that he still 
had constant pain.

Following the veteran's June 1997 request for an increased 
evaluation for his right knee disability, he was provided 
with a VA examination in August 1997.  He complained of 
increased right knee pain when walking even short distances.  
Radiologic examination was negative.  The veteran was using 
an open-sleeve knee brace and a cane.  He reported that he 
continued to do the quadriceps-strengthening exercises.  He 
reported instability, locking, and occasional giving away of 
the right knee.  On examination, there was no gross 
instability of the patella.  Flexion was from 0 to 120 
degrees.  The veteran walked with a stiff-legged gait.

A magnetic resonance imaging (MRI) study of the right leg in 
September 1997 disclosed mild narrowing of the medial and 
lateral joint compartments, mild osteophytosis, and small 
cysts representing mild degenerative joint disease.  The 
collateral and cruciate ligaments were intact.  No cartilage 
abnormality, other than the prior surgery, was noted.  The 
patellar tendon had a small focal thickening in the mid-
portion, representing either a partial tear or tendinitis. 

VA outpatient clinical records through December 1997 show 
that the veteran complained of knee pain frequently, had 
numerous medical evaluations, and numerous attempts were made 
to adjust his medications.  A December 1997 treatment note 
reflects that the veteran continued to complain of sharp, 
constant right knee pain, exacerbated by activity, unrelieved 
by non-steroidal anti-inflammatory medications, Elavil, 
injections, TENS unit, physical therapy, or any other 
treatment modality.

On VA examination conducted in April 1998, range of motion of 
the right knee lacked 5 degrees of extension. Flexion of the 
leg was up to 105 degrees.  Any motion or touching of the 
knee caused significant pain.  There was no ligamentous 
laxity.  

An April 1999 decision of the Social Security Administration 
reflects that the veteran was granted disability benefits as 
a result of a right knee disorder and diagnosed psychiatric 
disorders.  

On VA examination in March 2000, the veteran continued to 
complain that his right knee hurt constantly and frequently 
locked and gave way.  He walked with a limp and showed 
subjective signs of distress when taking off his socks and 
shoes.  The examiner concluded that the veteran had patellar 
tendinitis, post-traumatic right knee degenerative joint 
disease, and was status post right knee injury with medial 
meniscus tear and arthroscopic meniscectomy.

Analysis

The veteran's right knee disability is evaluated under DC 
5257.  However, the evidence reflects that he currently does 
not have subluxation of the patella or lateral instability so 
as to meet the criteria for assignment of DC 5257.  Rather, 
the veteran has locking or giving way of the knee, which may 
be evaluated under DC 5258 if these symptoms are due to 
dislocated semilunar cartilage, or under DC 5259 if the 
veteran remains symptomatic after removal of semilunar 
cartilage.  In this case, the RO assigned DC 5257 prior to 
diagnosis of cartilage tear and continued to evaluate the 
veteran's knee disability under 5257 after the medical 
meniscectomy was performed.  

Since the medical evidence establishes that the veteran does 
not have subluxation of the patella, and does not have 
lateral instability, the veteran meets the criteria for a 30 
percent evaluation under DC 5257 only if all postoperative 
residuals of medial meniscectomy are considered under this 
diagnostic code as "other impairment."  

The Board notes that evaluation under DC 5257 instead of 
under DC 5259 is more favorable to the veteran because the 
maximum schedular evaluation under DC 5259 is a 10 percent 
evaluation, whereas DC 5257 provides for an evaluation up to 
30 percent.  However, the 30 percent evaluation already 
assigned is the maximum evaluation available under DC 5257, 
so no higher evaluation is available unless the veteran meets 
the criteria for application of a different diagnostic code. 

The veteran's right knee disability is also evaluated as 10 
percent disabling under DCs 5010-5261, based on the 
previously cited VA General Counsel opinions (a veteran who 
has a knee disability evaluated under DC 5257 may be 
separately evaluated for degenerative joint disease because 
DC 5257 does not encompass pain and limitation of motion due 
to arthritis).  The 10 percent evaluation already in effect, 
however, is the highest evaluation available under DC 5010, 
using the criteria of DC 5003, unless more than one major 
joint is affected.  Here, there is clearly only one joint, 
the right knee, affected.  An evaluation in excess of 10 
percent for limitation of flexion is available if the veteran 
is limited to 30 degrees of flexion.  The evidence in this 
case shows that the veteran has had 90 degrees or more of 
flexion on all his examination so an evaluation in excess of 
10 percent is not available under DC 5261.  

The Board has also considered the veteran's contention that 
he is entitled to a higher evaluation than currently assigned 
for knee disability because of his pain.  The Board notes 
that the medical evidence establishes that the veteran's 
providers have tried numerous treatment modalities to attempt 
to reduce his pain, and no treatment has been effective for 
pain relief.  However, DCs 5257 and 5010 do not provide for 
compensation solely based on limitation of motion.  Rather, 
those diagnostic codes encompass factors such as pain and 
instability.  The Court of Appeals for Veterans Claims has 
determined that a separate analysis of the provisions of 38 
C.F.R. §§ 4.40 and 4.45 where a veteran's disability 
evaluation is assigned under Diagnostic Code 5257 would be 
duplicative, and therefore is not warranted.  38 C.F.R. 
§§ 4.40 4.45, 4.59; see Johnson (Brenda) v. Brown, 9 Vet. 
App. 7, 10-11 (1996); Arnesen v. Brown, 8 Vet. App. 432 
(1995).

The Board has further considered whether the veteran is 
entitled to an evaluation in excess of 30 percent under any 
other diagnostic code or to an additional, separate, 
compensable evaluation under any other diagnostic code.  The 
evidence establishes that he does not have ankylosis of the 
knee, does not have malunion or loose motion of the tibia and 
fibula, and these is no diagnosis of genu recurvatum.  So DCs 
5256, 5262, and 5263 (intended for rating such disabilities) 
are not applicable.  

There is no diagnosis of a dislocated semilunar cartilage, so 
DC 5258 is not applicable.  However, the veteran has had 
removal of semi-lunar cartilage, as he has previously had 
medial meniscectomy.  The postoperative residuals of medial 
meniscectomy are already evaluated, as explained previously, 
under DC 5257.  Those same residuals may not be used as the 
basis for a separate compensable evaluation under DC 5259.  
See 38 C.F.R. § 4.14 (pyramiding or evaluating the same 
disability under various diagnostic codes is to be avoided). 

The Board has therefore considered whether the veteran is 
entitled to an evaluation in excess of 10 percent for his 
degenerative joint disease under any other diagnostic code.  
The veteran has some limitation of motion.  On at least one 
examination, the veteran lacked 5 degrees of full extension 
(to zero degrees).  However, a 20 percent evaluation for loss 
of extension is available only if the veteran lacks 15 
degrees of extension.  There is no evidence that the 
veteran's limitation of extension has been of such severity 
as to meet or approximate a 15-degree loss of extension at 
any time.  Thus, an evaluation in excess of 10 percent is not 
available under DC 5262.  

The Board has considered the veteran's argument that he is 
entitled to an evaluation in excess of the current 30 percent 
evaluation under 5257 and the 10 percent evaluation under 
5003 because his knee condition cannot be improved except by 
total knee replacement.  The Board notes that total right 
knee replacement is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, which provides a minimum 30 percent 
rating, and intermediate ratings (based on the degrees of 
residual weakness, pain, or limitation of motion by analogy 
to Codes 5256, 5261, or 5262), a 60 percent rating for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, and a total evaluation of 
100 percent for the one-year period following prosthetic 
replacement of the knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2000).  A medical assessment that knee replacement 
may be the only effective treatment modality does not meet 
the criteria for application of Diagnostic Code 5055.  That 
DC may only be applied when the veteran actually undergoes 
surgical replacement of the knee joint, and is not applicable 
at the present time to warrant an evaluation in excess of the 
30 percent evaluation and the separate 10 percent evaluation 
currently in effect for right knee disability.

In summary, the preponderance of the evidence is against 
entitlement to ratings in excess of the current 30 percent 
and 10 percent evaluations assigned under any other 
diagnostic code, and is against application of an additional 
compensable evaluation under any other diagnostic code or 
regulation.  It follows that the reasonable doubt provisions 
of 38 U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of the appeal.  An extraschedular evaluation is 
inapplicable because the veteran has been awarded a total 
evaluation under 38 C.F.R. § 4.16 based on consideration of 
unemployability.  


ORDER

The appeal for an increased evaluation for right knee 
disability, in excess of 30 percent for service-connected 
right patella subluxation with postoperative medical 
meniscectomy, or an increased initial evaluation in excess of 
10 percent for degenerative joint disease, right knee, is 
denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

